Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00525-CV

Victor SOZA, PAM Transport, Inc., PAM Cartage Carriers LLC f/k/a PAM Dedicated Services,
                       Inc., PAM Transportation Service, Inc.,
                                      Appellants

                                            v.
                                          Martha
   Martha GUADALAJARA, Individually and as Representative of the Estate of Roberto
Guadalajara-Garza and as Next Friend of Roberto Ivan Guadalajara, Eduardo Guadalajara, Isaul
 Guadalajara, and Kimberly Guadalajara, Minors, Edelberto Guadalajara & Maria Del Carmen
                                        Guadalajara,
                                         Appellees

                   From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 10-06-25301-MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 5, 2014

MOTION TO DISMISS GRANTED; DISMISSED

           Appellants have filed an agreed motion to dismiss this appeal. We grant the motion. See

TEX. R. APP. P. 42.1(a)(2). Pursuant to the parties’ agreement, costs of appeal are taxed against

the party who incurred them. See TEX. R. APP. P. 42.1(d).

                                                   PER CURIAM